DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that Arai lacks heat resistant layer and/or a rust preventing layer as claimed.
	Examiner does not find this persuasive because Arai teaches “an additional rustproof layer” [0071].
	Examiner further notes that the rejection of the total amounts of material deposited have been updated in order to include the amount of material that would be added from the added rustproof later as necessitated by the amendment.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 20130011690 A1).
	In reference to claim 1, Arai discloses a surface-treated copper foil comprising: 
a copper foil (“copper foil” [Abstract]), and 
a surface treatment layer containing a roughening treatment layer on at least one surface of the copper foil (“primary particle layer of copper on a surface of a copper foil, and then forming a secondary particle layer” [Abstract]), wherein 
the surface treatment layer contains Ni, the surface treatment layer has a content ratio of Ni of 8% by mass or less (excluding 0% by mass) (The total deposited amount below, as explained below, ranges from 1.245 ~ 6.05 g/m2. 
P0073 indicates that the secondary particle layer comprises Cu:Co:Ni deposited at (10.0-30.0):(0.1-3.0):(0.05-0.5) all in mg/dm/dm. 
Thus, when nickel is supplied at (0.005-0.05) in g/m2 then the mass% Ni would range from 0.08% to 4%. (e.g., 0.05 g/m2 nickel / 1.245 g/m2 total *100% = 4%)
…
an outermost surface of the surface treatment layer has a ten-point average roughness Rz of 1.4 μm or less (“a roughness, Rz, of a surface formed by the primary particle layer and the secondary particle layer is 1.0 .mu.m or less.” [P0035]).

	Arai provides example conditions for providing the rustproof layer at [0071] including providing maximum Coulomb = 2 As/dm/dm using a potassium dichromate plating bath. Even if it were assumed that plating occurred with 100% efficiency (i.e., every electron converts a dichromate to chromium on the surface1), this would result in 0.1 g Cr/m2 of material added2.
	Arai provides example conditions for providing the rustproof layer at [0067] including providing from Coulomb = 4-81 As/dm/dm using a copper and sulfuric acid plating bath. Even if it were assumed that plating occurred with 100% efficiency (i.e., every two electrons converts a copper ion to copper on the surface3), this would result in 0.13-2.6 g Cu/m2 of material added4.
 further discloses wherein the surface treatment layer has a total deposited amount of from 1.0 to 5.0 g/m2  (P0073 indicates that the secondary particle layer comprises Cu:Co:Ni deposited at (10-30):(0.1-3.0):(0.05-0.5) all in mg/dm/dm which ranges from 1.015 ~ 3.35 g/m2.
The total surface treatment layer has a total deposited amount of
0.1 g/m2 from the rustproof layer
0.13 ~ 2.6 g/m2 from the primary particle layer.
1.015 ~ 3.35 g/m2 from the secondary particle layer
	1.245 ~ 6.05 g/m2 total surface treatment layer
This overlaps with the claimed range of 1-5 g/m2 and renders the claim obvious in view of the prior art).
The claimed surface treatment layer is not limited to a single layer and thus together both the first and second particle layers of Arai are part of the surface treatment layer. See Examiner annotated Arai image below.

    PNG
    media_image1.png
    709
    3001
    media_image1.png
    Greyscale

	In other words, even if the secondary particles that contain Ni are not attached directly to the copper foil, they are part of the treatment layer that is attached to the foil. The claim requires that the surface treatment layer is comprised of multiple layers and thus it is fair to consider both layers of Arai as being part of the surface treatment layer. There is no requirement that the copper film is in direct contact with nickel.
In reference to claim 3, Arai teaches a surface-treated copper foil as in claim 1.
Arai further discloses wherein the surface treatment layer contains Co, and the surface treatment layer has a content ratio of Co of 15% by mass or less (excluding 0% by mass) (P0073 indicates that the secondary particle layer comprises Cu:Co:Ni deposited at (10.0-30.0):(0.1-3.0):(0.05-0.5) all in mg/dm/dm which overlaps and renders the claimed range obvious. For example, when Cu:Co:Ni  = 10.0 : 0.1 : 0.05 mg/dm/dm then Co = 1%).
In reference to claim 4, Arai teaches a surface-treated copper foil as in claim 1.
Arai further discloses wherein the surface treatment layer has a deposited amount of Co of from 30 to 2,000 μg/dm2 (P0073).
In reference to claim 5, Arai teaches a surface-treated copper foil as in claim 1.
Arai further discloses wherein the surface treatment layer has a deposited amount of Ni of from 10 to 1,000 μg/dm2 (P0073).
In reference to claim 6, Arai teaches a surface-treated copper foil as in claim 1.
Arai further discloses wherein the surface treatment layer has a content ratio of Ni of 0.05% by mass or more and 6.0% by mass or less,
the outermost surface of the surface treatment layer has a ten-point average roughness Rz of 1.2 μm or less (“a roughness, Rz, of a surface formed by the primary particle layer and the secondary particle layer is 1.0 .mu.m or less.” [P0035]),
the surface treatment layer has a total deposited amount of from 1.1 to 4.0 g/m2 (see explanation in rejection of claim 1, which accounts for the total deposited treatment layer including the rustproof layer),

the surface treatment layer has a deposited amount of Co of 1,500 μg/dm2 or less, and
the surface treatment layer has a deposited amount of Ni of from 55 to 350 μg/dm2 (P0073 indicates that the secondary particle layer comprises Cu:Co:Ni deposited at (10.0-30.0):(0.1-3.0):(0.05-0.5) all in mg/dm/dm which overlaps and renders the claimed range obvious. For example, when Cu:Co:Ni  = 10.0 : 0.1 : 0.05 mg/dm/dm then Ni = 0.5%, Co = 1% and 1g/m2)
In reference to claim 7, Arai teaches a surface-treated copper foil as in claim 1.
Arai further discloses wherein the surface treatment layer has a content ratio of Ni of 0.15% by mass or more and 4.8% by mass or less, 
the outermost surface of the surface treatment layer has a ten-point average roughness Rz of 1.1 μm or less, 
the surface treatment layer has a total deposited amount of from 1.2 to 3.0 g/m2 (see explanation in rejection of claim 1, which accounts for the total deposited treatment layer including the rustproof layer),
the surface treatment layer has a content ratio of Co of 0.01% by mass or more and 6.5% by mass or less,
the surface treatment layer has a deposited amount of Co of 900 μg/dm2 or less, and
the surface treatment layer has a deposited amount of Ni of from 60 to 160 μg/dm2 (P0073 indicates that the secondary particle layer comprises Cu:Co:Ni 
In reference to claim 8, Arai teaches a surface-treated copper foil as in claim 1.
Arai further discloses wherein the surface treatment layer has a content ratio of Ni of 0.15% by mass or more and 4.8% by mass or less,
the outermost surface of the surface treatment layer has a ten-point average roughness Rz of 1.1 μm or less,
the surface treatment layer has a total deposited amount of from 1.2 to 3.0 g/m2 (see explanation in rejection of claim 1, which accounts for the total deposited treatment layer including the rustproof layer),
the surface treatment layer has a content ratio of Co of 3% by mass or more and 6.5% by mass or less,
the surface treatment layer has a deposited amount of Co of from 100 to 900 μg/dm2 or less, and
the surface treatment layer has a deposited amount of Ni of from 60 to 160 μg/dm2 (P0073 indicates that the secondary particle layer comprises Cu:Co:Ni deposited at (10.0-30.0):(0.1-3.0):(0.05-0.5) all in mg/dm/dm which overlaps and renders the claimed range obvious. For example, when Cu:Co:Ni  = 12.0 : 0.6 : 0.1 mg/dm/dm then Ni = 0.8%, Co = 5% and 1.27g/m2).
In reference to claim 9, Arai teaches a surface-treated copper foil as in claim 1.
Arai further discloses wherein the surface treatment layer further contains one or more layer selected from the group consisting of a heat resistant layer, a rust preventing 
In reference to claim 10, Arai teaches a surface-treated copper foil as in claim 1.
Arai further discloses wherein the surface-treated copper foil is used in a copper-clad laminated board or a printed wiring board for a high frequency circuit board (“copper foil for printed circuits” [Abstract]).
In reference to claim 11, Arai teaches a surface-treated copper foil as in claim 1.
Arai further discloses a surface-treated copper foil having a resin layer, comprising: the surface-treated copper foil according to claim 1, and a resin layer (“the copper foil and the resin in a fine circuit” [P0019])
 In reference to claim 12, Arai teaches a surface-treated copper foil as in claim 1.
Arai further discloses a copper foil having a carrier, comprising a carrier, and an intermediate layer and an ultrathin copper layer on at least one surface of the carrier, wherein the ultrathin copper layer is the surface-treated copper foil according to claim 1, or a surface-treated copper foil having a resin layer, containing the surface-treated copper foil according to claim 1, and a resin layer (“the copper foil and the resin in a fine circuit” [P0019])
In reference to claim 13, Arai teaches a surface-treated copper foil as in claim 1.

In reference to claim 14, Arai teaches a surface-treated copper foil as in claim 12.
Arai further discloses a laminated material comprising the copper foil having a carrier according to claim 12, and a resin, wherein a part or the whole of an end face of the copper foil having a carrier is covered with the resin (“the copper foil and the resin in a fine circuit” [P0019]).
In reference to claim 15, Arai teaches a surface-treated copper foil as in claim 12.
Arai further discloses a laminated material comprising two of the copper foils having a carrier according to claim 12 (“the copper foil and the resin in a fine circuit” [P0019] and “printed circuits” [P0035] implies that the circuits can each be made of a copper foil.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 dichromate + e- -→ Cr(s) + water
        2 Converting coulombs to electrons and assuming every electron forms a Cr yields the maximum amount of Cr that could be formed:
        2 C → 2*6E18 electrons → 2*6E18 atoms of Cr → 2E-5 moles of Cr → 0.001 g Cr per dm2 → 0.1 g Cr/m2
        
        3 copper(II) + 2e- → Cu(s)
        4 Converting coulombs to electrons and assuming every two electrons form a Cu yields the maximum amount of Cu that could be formed:
        X Coulombs → X*6E18 electrons → X/2*6E18 atoms of Cu → X/2*6E18/6.02E23 moles of Cu → 
        → X/2*6E18/6.02E23 *63.5 g Cu per dm2  → X/2*6E18/6.02E23 *63.5*100 g Cu per m2